DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I (claims 1-9) in the reply filed on December 20, 2021 is acknowledged.  The traversal is on the ground(s) that there is no undue search burden to search claims 10-26.  This is not found persuasive because search burden is not a requirement for a unity of invention restriction.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 20, 2021.

Claim Objections
Claims 1-9 are objected to because of the following informalities:
Claim 1: “Coating composition” should read “A coating composition”
Claim 2: “Coating composition” should read “The coating composition”
Claim 3: “Coating composition” should read “The coating composition”
Claim 4: “Coating composition” should read “The coating composition”
Claim 5: “Coating composition” should read “The coating composition”
Claim 6: “Coating composition” should read “The coating composition”
Claim 7: “Coating composition” should read “The coating composition”
Claim 8: “Coating composition” should read “The coating composition”
Claim 9: “Coating composition” should read “The coating composition”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 1-2, and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Behl et al. (US 2016/0236280 A1), hereinafter Behl, originally of record in the IDS dated November 12, 2019.

Regarding claims 1-2, and 5-8, Behl teaches a composition comprising gold particles in the range from 0.1 to 50 % by weight ([0015]-[0016]; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)) with a nanoparticle size measured by laser light scattering have a d50 value of 20 nm ([0038]; a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)), up to 100% balance of an organic solvent with less than 5% water in the composition ([0017]-[0018]; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)) and the solvent is a lower alcohol such as butanol ([0024]; butanol is a fatty acid derivative), a polyester binder of 0.1-5% by weight, including polyvinyl alcohols ([0073]; polyvinyl alcohols are one compound in a polyvinyl acetate; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I); corresponding to a metal compound soluble in organic solvent), and 0.001-5.0% by weight of dimethylpolysiloxane ([0075]; corresponding to an organic compound of Si such as a polysiloxane compound), and the gold composition ([0015]) can be applied to a substrate ([0028]) to produce a gold layer ([0037]).  Behl does not specifically teach the particle size is 30-300 nm.  It is noted that limitations E and F are optional as the lower limit of both is 0%.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the particle for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.).  In this case, particle size over 20 nm produces a silk finish, because the gloss property is controllable via the particle size ([0127]).
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).

Regarding claim 4, Behl teaches each of the limitations of claim 1 as discussed above and further teaches wherein the organic compound of the metal-organic complex can aluminum is a well-known impurity in silicon, up through medical grade silicon).

Regarding claim 9, Behl teaches each of the limitations of claim 1 as discussed above.  Claim 9 as presently recited does not recite any required limitations, as compounds with a lower limit of 0% are optional to the composition.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Behl in view of Park et al. (US 2008/0003363 A1), hereinafter Park, originally of record in the IDS dated November 12, 2019.

Regarding claim 3, Behl teaches each of the limitations of claim 1 as discussed above.  Behl does not teach the metal particles are of silver or silver containing alloy having a silver content of at least 50% by weight based on the weight of the alloy.
Park, in the similar field of endeavor, metal nanoparticle layers for printing (Abstract), teaches the metal particles are silver (or gold) in a particle range of 1 to 100 nm ([0031]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Behl to incorporate the metal particles are silver in a particle range of 1 to 100 nm taught by Park.  The motivation for doing so would have been selection of a known material for its intended use (MPEP 2144.07; [0007]) and to provide a silver color (instead of gold) in the colored layer of Behl (Behl, [0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784